      Case 3:19-cv-01930-PAD Document 88 Filed 01/08/20 Page 1 of 12




                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF PUERTO RICO

UNITED STATES OF AMERICA,

                  Plaintiff,
                                                       No. 19-cv-01930
             v.

$53,082,824.19 IN U.S. CURRENCY,

                  Defendant.




  BANCO SAN JUAN INTERNACIONAL’S REPLY BRIEF IN SUPPORT OF ITS
        MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM

Guillermo Ramos Luiña (USDC-204007)             Abbe David Lowell (pro hac vice)
PO Box 2763, UPR Station                        Eric W. Bloom (pro hac vice)
San Juan, PR 00931-2763                         Christopher D. Man (pro hac vice)
(787) 620-0527 (Phone)                          Winston & Strawn LLP
(787) 620-0039 (Fax)                            1700 K Street, NW
gramlui@yahoo.com                               Washington, DC 20006
                                                (202) 282-5000 (Phone)
                                                (202) 282-5100 (Fax)
                                                adlowell@winston.com
                                                ebloom@winston.com
                                                cman@winston.com

Sonia Torres (USDC-209310)                      Jonathan W. Haray (pro hac vice)
Meléndez Torres Law PSC                         Courtney Saleski (pro hac vice)
MCS Plaza, Suite 1200                           DLA Piper LLP (US)
255 Ponce de León Avenue                        500 8th Street, NW
San Juan, PR 00917                              Washington, DC 20004
(787) 281-8100 (Phone)                          (202) 799-4000 (Phone)
(787) 281-8310 (Fax)                            (202) 799-5000 (Fax)
storres@melendeztorreslaw.com                   jonathan.haray@dlapiper.com
                                                courtney.saleski@dlapiper.com

                     Counsel for Banco San Juan Internacional, Inc.
         Case 3:19-cv-01930-PAD Document 88 Filed 01/08/20 Page 2 of 12




       The government’s opposition brief (see Dkt. 53 (the “Opposition”)) to Banco San Juan

Internacional, Inc.’s (“BSJI”) motion to dismiss for failure to state a claim (see Dkt. 19 (the

“Motion”)) fails to save the government’s bare-bones civil forfeiture complaint from mandatory

dismissal. Under Federal Rule of Civil Procedure Supplemental Rule G(2)(f), the government

must plead “sufficiently detailed facts to support a reasonable belief” that the government would

be able to meet its burden of proof at trial. The government’s Opposition fails to demonstrate that

the three-page complaint gives rise to the required “reasonable belief” that the government would

be able to establish the legal validity of its seizure of more than $53 million of BSJI’s funds at

trial. Instead, the government made conclusory assertions in the complaint, rather than the required

“sufficiently detailed” allegations of fact. The Opposition did nothing to cure that fatal defect.

       Recognizing the complaint’s deficiencies, the government repeatedly points to alleged

factual allegations contained in a separate, ex parte declaration from one of its agents. The U.S.

Supreme Court, however, has expressly stated, and fundamental Constitutional principles of due

process, fairness, and equity all dictate, the government cannot oppose the Motion on the basis of

alleged facts contained in a document that BSJI cannot view, challenge, or address.             The

government’s attempt to survive a motion to dismiss based on hidden allegations is repugnant to

principles of due process and should be rejected.

       Further, the government makes no allegation—even a summary allegation—that the seized

funds represent the instrumentality or the proceeds of a crime, much less make “sufficiently

detailed” allegations of fact to support such a conclusory finding. In fact, the seized funds

represent the debtor’s repayment of loans, a fact not disputed by the government in its Opposition.

By law, the repayment of a loan is not forfeitable. Even accepting the government’s allegations

as true for purposes of this Motion, the forfeiture complaint must be dismissed.
         Case 3:19-cv-01930-PAD Document 88 Filed 01/08/20 Page 3 of 12




       By the time this Court decides the Motion, BSJI will have been deprived of more than $53

million of its own funds for an entire year. The government’s three-page complaint is insufficient

and should be dismissed.

                                         ARGUMENT

I.     THE GOVERNMENT HAS FAILED TO PLEAD A CLAIM

       A.      Legal Standard

       The government contends that BSJI’s reliance on the Federal Rules of Civil Procedure 9(b)

and 12(b) and case law applying both is misplaced, arguing that only Federal Rule of Civil

Procedure Supplemental Rule G(2) applies. See Dkt. 53 at 2 (“Claimant is relying on case law and

rules inapplicable to the present case.”). The government is mistaken.

       Both the Federal Rules of Civil Procedure (“Civil Rules”) and Supplemental Rule G apply

in civil forfeiture actions. United States v. One Dairy Farm, 918 F.2d 310, 311 (1st Cir. 1990)

(“Proceedings in forfeiture cases are governed by the Federal Rules of Civil Procedure and the

Supplemental Rules ….”); United States v. Eleven (11) New Util. Vehicles, 2014 WL 4385734, at

*1 (D.P.R. Sept. 4, 2014) (“[The Supplemental Rules] impose pleading requirements on the

Government in addition to the Federal Rules of Civil Procedure.”) (emphasis added). 1

       A “claimant who establishes standing to contest forfeiture may move to dismiss the action

under Rule 12(b).” Fed. R. Civ. P. Supp. R. G(8)(b)(i). The legal sufficiency of the complaint is

governed by Rule G(2). Eleven (11) New Util. Vehicles, 2014 WL 4385734, at *1. Rule G(2)


1
  While Rule G “govern[s]” forfeiture actions, the Civil Rules apply “to clarify any ambiguity.”
United States v. One Gulfstream G-V Jet Aircraft, 941 F. Supp. 2d 1, 13 (D.D.C. 2013) (explaining
that the Civil Rules “may help to clarify any ambiguity”); Eleven (11) New Util. Vehicles, 2014
WL 4385734, at *1 (“Civil in rem forfeiture complaints are governed by [Supplemental Rule
G(2)(f)], and must meet its particularity requirements.”); see United States v. $8,221,877.16 in
U.S. Currency, 330 F.3d 141, 149 (3d Cir. 2003) (“Parties to civil forfeiture proceedings are the
servants of two procedural masters: the Supplemental Rules specially devised for admiralty and in
rem proceedings, and the generally applicable Federal Rules of Civil Procedure.”).


                                                2
         Case 3:19-cv-01930-PAD Document 88 Filed 01/08/20 Page 4 of 12




provides that the government’s forfeiture complaint, among other things, “must … state

sufficiently detailed facts to support a reasonable belief that the government will be able to meet

its burden of proof at trial.” Fed. R. Civ. P. Supp. R. G(2)(f) (emphasis added). Rule G(2)(f)’s

pleading standard is “somewhat more exacting than the liberal notice pleading standard

contemplated by [Federal Rule of Civil Procedure] Rule 8(a)(2).” One Gulfstream, 941 F. Supp.

2d at 14; see United States v. Three (3) Pieces of Jewelry Appraised at $28,470.00, 2015 WL

1310849, at *2 (D.P.R. Mar. 24, 2015). Rule G(2)(f)’s heightened pleading standard applies to

this forfeiture action, and the government must meet it to survive a motion to dismiss.

        B.      The Government Has Failed to Plead Sufficiently Detailed Factual Allegations

        The government contends that its “complaint and its accompanying sealed unsworn

declaration clearly set forth the reasonable belief as to the conduct that warrants seizure and

forfeiture of the defendant property.” (Dkt. 53 at 5.) To the contrary, the government’s complaint

is so perfunctory and so devoid of factual substance that it falls well short of the Rule G(2)(f)

standard. Not only does the complaint contain only a single substantive paragraph that, in turn,

refers this Court to an ex parte declaration of a special agent, but it also fails to include basic facts

such as when the seizure occurred, contrary to the government’s representation to the Court

otherwise. (Dkt. 53 at 5 (“Claimant has sufficient notice as to the details of the matter, that is, who

what, where, and when.”) (emphasis added).); see also Three (3) Pieces of Jewelry, 2015 WL

1310849, at *3 (The government “must state the circumstances giving rise to the forfeiture claims

with sufficient particularity to allow the claimant to conduct a meaningful investigation of the facts

and draft a responsive pleading.”) (internal quotations and citations omitted).

        In the complaint, the only relevant factual allegation is the averment that BSJI purportedly

“falsely represented” in financial statements provided to the Office of the Commissioner for

Financial Entities (“OCIF”) and the Federal Reserve Bank of New York (“FRBNY”) that the loans


                                                   3
         Case 3:19-cv-01930-PAD Document 88 Filed 01/08/20 Page 5 of 12




were fully funded and deposited into trust accounts, which the complaint alleges are untrue. (Dkt.

1 at 2.) Such a conclusory statement is plainly insufficient to withstand Rule G(2)’s heightened

pleading standard.

       As a preliminary matter, as the submitted motions detailed, BSJI’s accounting treatment

and related representations of the loan are consistent with, if not mandated by, regulatory guidance.

See Declaration of Christopher Laursen 2 (Ex. A); see also FDIC Advisory Opinion 90-15 and

related FFIEC standards, as set forth in the General Instructions to Schedule RC—Loans and Lease

Financing Receivables (FFIEC 031) (“If interest is being paid by the borrower on the undisbursed

proceeds, the amount of such undisbursed funds should be included in both loans and deposits.”)

(emphasis added). For that matter, BSJI’s financials were subject to an audit by certified public

accountants who issued an unqualified audit opinion blessing them. Simply, there was no

misrepresentation. BSJI and its auditors got it right.

       But even assuming that BSJI’s accounting was in error (which it is not), the government

does not allege anywhere in its complaint that BSJI made a false representation with an intent to

deceive, much less plead the requisite “sufficiently detailed” factual allegations to support such a

legal conclusion. Instead, in its Opposition, the government cites to a single case for the

proposition that it does not need to prove mens rea if a pattern of unlawful activity has been

sufficiently pled. (Dkt. 53 at 4 (citing United States v. $776,670 Previously Contained, 2014 WL

1669929, at *4 (D.N.J. Apr. 28, 2014)).) But the complaint does not even purport to allege a

“pattern” of unlawful conduct. The government’s reliance on $776,670 Previously Contained,




2
  Mr. Laursen served as the Federal Reserve Board’s (FRB) Manager of Risk Policy and Guidance
and as an examiner at both the Federal Reserve Bank and the Office of the Comptroller of the
Currency (OCC), specializing in examinations of international banking operations, anti-money
laundering and trust/fiduciary activities.


                                                 4
         Case 3:19-cv-01930-PAD Document 88 Filed 01/08/20 Page 6 of 12




even if it was precedential, is thus misplaced, and the complaint fails to contain any factual

allegations establishing BSJI’s purported intent to deceive federal regulators.

       The government’s cited cases actually undermine its position and instead support dismissal

of its complaint, that is, the complaints corresponding to the cases cited by the government all

contained substantially more detail than that found in the government’s threadbare complaint here.

See Dkt. 53 at 4-5; United States v. $506,069.09 Seized, 664 F. App’x 422, 425, 434 (6th Cir.

2016) (detailing the complaint’s allegations about the claimant’s drug trafficking and scheme to

launder the proceeds of drug trafficking by comingling the funds with lawfully obtained ones; 11-

page complaint with no attached affidavit); United States v. $25,290.00 in U.S. Currency, 2018

WL 6436435, at *3 (N.D. Tex. Dec. 6, 2018) (noting complaint disclosed the government’s

investigative findings and specific details about the transaction at issue; 10-page complaint with

an unsealed affidavit); United States v. $776,670.00 Previously Contained, 2014 WL 1669929, at

*3 (D.N.J. Apr. 28, 2014) (finding the complaint’s allegations set forth a pattern of activity highly

suggestive of the alleged unlawful activity, including alleged bank deposits into accounts across

the country, the staggering of bank deposits to avoid triggering reporting requirements, and an

account number that was found in the ledger of a convicted money launderer; 16-page complaint

with no attached affidavit); United States v. Sum of $70,990,605, 4 F. Supp. 3d 189, 199–200

(D.D.C. 2014) (finding the government’s complaint alleged a specific victim of the scheme,

members of the conspiracy, goal of the conspiracy, means of effectuating the conspiracy, and who

was responsible for each act; 16-page complaint with no attached affidavit); United States v.

Approx. $25,829,681.80 in Funds, 1999 WL 1080370, at *6 (S.D.N.Y. Nov. 30, 1999), aff’d, 56

F. App’x 40 (2d Cir. 2003) (holding claimant was “adequately appraised of the factual

circumstances underlying the forfeiture action” because the government alleged sufficient facts




                                                 5
         Case 3:19-cv-01930-PAD Document 88 Filed 01/08/20 Page 7 of 12




supporting both the underlying offenses and their connection with the seized assets; complaint

contained 14 paragraphs detailing the factual allegations and 11 additional paragraphs explaining

the elements of each offense); United States v. Real Prop. (16899 S.W. Greenbrier), 774 F. Supp.

1267, 1270 (D. Or. 1991) (describing the government’s complaint as having “fairly conclusory

terms [that] track[] the language” of the allegedly violated statutes and claiming the defendant

committed the violations, but noting the complaint incorporated an unsealed, 75-page affidavit

that “provid[ed] a great deal of factual detail regarding the basis for the forfeiture, including the

details of the fraudulent scheme ….”); see also United States v. Real Prop. at 5208 Los Franciscos

Way, 385 F.3d 1187, 1193 (9th Cir. 2003) (not discussing the “substantive merits of the

government’s forfeiture action” because the claimants lacked standing).

       As against the record in the cases the government hopes to rely on, the government’s

inadequacies become glaring. The government’s three-page complaint here is by far the shortest

of all the complaints in the cases cited by the government; it fails to incorporate a public affidavit

to inform BSJI of any additional factual allegations; and it lacks the details found in the complaints

discussed above. It cannot be sustained.

       C.      The Government Is Not Permitted to Rely Solely On an Ex Parte Declaration

       The government appears to recognize the complaint’s shortcomings, instead repeatedly

relying in its Opposition on the ex parte declaration of Special Agent Ivan J. Serpa (the “Serpa

Declaration”) as allegedly providing the necessary factual allegations. (See Dkt. 53 at 5 (“the

complaint and its accompanying sealed unsworn declaration clearly set forth the reasonable belief

as to the conduct that warrants seizure and forfeiture of the defendant property”) (emphasis added);

id. (“The United States may also satisfy the pleading requirement by including facts in an agent’s

affidavit.”); id. at 6 (noting allegations “as described in the Verified Complaint and the agent’s




                                                  6
         Case 3:19-cv-01930-PAD Document 88 Filed 01/08/20 Page 8 of 12




unsworn declaration in support of civil forfeiture”).) There is no rule, however, that allows the

government to defend itself against a motion to dismiss based solely or even primarily on an ex

parte declaration in a civil forfeiture context. Cf. 18 U.S.C. § 981(g)(5) (allowing the government,

in certain cases, to submit ex parte evidence to support a stay in a civil forfeiture proceeding).

       The government’s reliance here on an ex parte declaration to support its civil forfeiture

complaint is improper and fails Rule G(2)(f)’s heightened pleading standard. The government

cannot rely on a single paragraph in the complaint that, in turn, refers this Court to the ex parte

Serpa Declaration, because the ex parte declaration does not “allow [BSJI] to conduct a meaningful

investigation of the facts and draft a responsive pleading.” Three (3) Pieces of Jewelry, 2015 WL

1310849, at *3 (internal quotations and citations omitted).

       Permitting the government to rely exclusively on an ex parte declaration would also violate

fundamental constitutional principles of due process. See United States v. James Daniel Good

Real Prop., 510 U.S. 43, 55 (1993). The United States Supreme Court has explained its concerns

with ex parte proceedings in the civil forfeiture realm, finding that “fairness can rarely be obtained

by secret, one-sided determination of facts decisive of rights.” Id.; Dkt. 19 at 8.

       The government’s cited cases themselves make the point that the government should not

be permitted to rely so overwhelmingly on an ex parte declaration. Dkt. 53 at 3-5; see United

States v. Real Prop. 19211 Grey Bluff Cove, 2016 WL 1255742, at *3 (W.D. Tex. May 29, 2016)

(allowing ex parte affidavit for good cause, because the government stated its willingness to submit

a redacted affidavit); United States v. $25,290.00, 2018 WL 6436435, at *1, *35 (N.D. Tex. Dec.

6, 2018) (noting that after the court initially dismissed the government’s complaint for failing to

allege sufficient facts, the government filed an amended complaint and gave claimants access to

an affidavit providing the underlying facts); United States v. Real Prop. (16899 S.W. Greenbrier),




                                                  7
         Case 3:19-cv-01930-PAD Document 88 Filed 01/08/20 Page 9 of 12




774 F. Supp. 1267, 1269 (D. Or. 1991) (noting that the agent’s affidavit had been unsealed and

incorporated into the complaint); Approx. $25,829,681.80 in Funds, 1999 WL 1080370, at *2, *5-

7 (concluding that sufficient allegations were found in the complaint, which included 14

paragraphs detailing the factual allegations and 11 additional paragraphs explaining the elements

of each offense); United States v. 2121 Kirby Dr., 2007 WL 3378353, at *4-5 (S.D. Tex. Nov. 13,

2007) (relying on an unsealed affidavit attached to the complaint for the underlying facts).

II.    THE SEIZED ASSETS ARE NOT SUBJECT TO FORFEITURE

        Even if the government could identify some BSJI misconduct, the seized funds still are

not forfeitable. As noted, the government accuses BSJI of making false representations to the

OCIF and FRBNY about a certain loan and improperly recording it in BSJI’s accounting records.

(See Dkt. 1 at 2.) But BSJI’s representations regarding the loan do not render the loan itself

unlawful, and the government does not contend otherwise, either in its complaint or in its

Opposition. Further, the seized funds represent the repayment of the subject loan, see Dkt. 19 at

1, a fact never disputed by the government. Repayments are not forfeitable under the governing

statute. (See Dkt. 19 at 9-10.) As BSJI has previously explained, 18 U.S.C. §981(a)(2)(C)

expressly provides that “[i]n cases involving fraud in the process of obtaining a loan or extension

of credit, the court shall allow the claimant deduction from the forfeiture to the extent that the loan

was repaid, or the debt was satisfied, without any financial loss to the victim.” (Dkt. 19 at 9.) The

government’s silence is deafening.

       Nor has the government pleaded nor explained that deficiency in its Opposition that the

transactions involved criminally-derived proceeds, suggesting instead only that BSJI did

something fraudulent in accounting for these transactions. The government likewise has not

alleged that the funds themselves were received by BSJI “knowing that the property involved in a

financial transaction represents the proceeds of some form of unlawful activity.” 18 U.S.C.


                                                  8
        Case 3:19-cv-01930-PAD Document 88 Filed 01/08/20 Page 10 of 12




§ 1956(a)(1). Nor has the government alleged that the money PDVSA used to repay BSJI resulted

from any illegal activity, such as drug trafficking, or that BSJI knew it to be. (See Dkt. 19 at 9-

10.)

       According to the government, “it is the United States’ position that defendant currency is

subject to forfeiture ….” (Dkt. 53 at 6.) But the very cases cited by the government are plainly

distinguishable and do not support its position here. Id. at 6-7; see United States v. Forty-Four

Thousand Dollars, 2018 WL 3611955, at *23 (E.D. Mo. July 27, 2018) (noting that the complaint

alleged that the police found the seized currency near drugs and alleged other facts supporting

conclusion that the seized currency was connected with drug trafficking); United States v. One

2015 Dodge Challenger R/T Plus, 2018 WL 3543492, at *1-3 (W.D.N.C. July 23, 2018) (noting

the complaint’s factual allegations connected the seized vehicle to the transportation of a controlled

substance); United States v. $40,000 in U.S. Currency, 2018 WL 2371098, at *15 (E.D.N.C. May

24, 2018) (discussing factual allegations that defendant was traveling with a large sum of money,

that he could not provide details about his plans at his intended destination, that the casino where

defendant claims he won the money contradicted his claims, and that defendant had a history of

purchasing illegal drugs from the destination state, which all showed the defendant’s attempt to

transport the seized funds in furtherance of an unlawful activity); United States v. Funds in Amount

of $101,999.78, 2008 WL 4222248, at *13 (N.D. Ill. Sept. 11, 2008) (finding the complaint

sufficiently pleaded facts showing a nexus between the seized currency and criminal activity of

illegally structuring transactions, because defendants used two bank accounts to make hundreds of

deposits below the federal reporting threshold and then transferred amounts above the reporting

threshold to other accounts).




                                                  9
        Case 3:19-cv-01930-PAD Document 88 Filed 01/08/20 Page 11 of 12




       In sum, the government’s Opposition does nothing to cure the fact that the complaint fails

to allege facts that demonstrate that BSJI’s seized funds either were an instrumentality of the

alleged fraud or otherwise represent forfeitable assets. (Dkt. 19 at 9-10.) The government’s

sweeping conclusory allegations that the loan repayments are somehow “subject to forfeiture,”

without alleging any factual link between (a) the alleged unlawful activity (the accounting

treatment of the loans in BSJI’s financials), and (b) loan repayments, are insufficient to withstand

dismissal under Rule G(2)(f).

                                         CONCLUSION

       For the reasons stated above, the Court should dismiss the complaint.

Dated: January 8, 2019

/s/ Guillermo Ramos Luiña                        /s/ Abbe David Lowell
Guillermo Ramos Luiña (USDC-204007)              Abbe David Lowell (pro hac vice)
PO Box 2763, UPR Station                         Eric W. Bloom (pro hac vice)
San Juan, PR 00931-2763                          Christopher D. Man (pro hac vice)
(787) 620-0527 (Phone)                           Winston & Strawn LLP
(787) 620-0039 (Fax)                             1700 K Street, NW
gramlui@yahoo.com                                Washington, DC 20006
                                                 (202) 282-5000 (Phone)
                                                 (202) 282-5100 (Fax)
                                                 adlowell@winston.com
                                                 ebloom@winston.com
                                                 cman@winston.com

Sonia Torres, Esq. (USDC-209310)                 Jonathan W. Haray (pro hac vice)
Meléndez Torres Law PSC                          Courtney Saleski (pro hac vice)
MCS Plaza, Suite 1200                            DLA Piper LLP (US)
255 Ponce de León Avenue                         500 8th Street NW
San Juan, PR 00917                               Washington, DC 20004
(787) 281-8100 (Phone)                           (202) 799-4000 (Phone)
(787) 281-8310 (Fax)                             (202) 799-5000 (Fax)
storres@melendeztorreslaw.com                    jonathan.haray@dlapiper.com
                                                 courtney.saleski@dlapiper.com

                         Counsel for Banco San Juan Internacional, Inc.




                                                10
      Case 3:19-cv-01930-PAD Document 88 Filed 01/08/20 Page 12 of 12




                                CERTIFICATE OF SERVICE

          I certify that the foregoing was filed on January 8, 2020 with the Clerk of Court using

the CM/ECF system, which automatically sent a notice of electronic filing to all counsel of

record.

                                /s/ Abbe David Lowell
                                Abbe David Lowell
